Citation Nr: 1706513	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  09-19 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for a left knee disability.

2.  Entitlement to a disability rating greater than 10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 1954 to January 1956 and from February 1957 to August 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied, in pertinent part, the Veteran's claims for a disability rating greater than 10 percent for a left knee disability (which was characterized as left knee strain with degenerative changes) and for a disability rating greater than 10 percent for a right knee disability (which was characterized as degenerative joint disease, right knee (previously evaluated as right knee with osteoarthritis)).  The Veteran disagreed with this decision in October 2008.  He perfected a timely appeal in June 2009.  A videoconference Board hearing was held at the RO in May 2010 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, to include the Veteran's hearing testimony, the Board finds that the issues on appeal should be characterized as stated on the title page of this decision.

In March 2011, October 2014, and in October 2016, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  In its March 2011 remand, the Board directed that the AOJ schedule the Veteran for an updated VA examination to determine the current nature and severity of his service-connected bilateral knee disabilities.  This examination occurred in August 2011.  In its October 2014 remand, the Board directed the AOJ to attempt to obtain the Veteran's updated treatment records and his Social Security Administration (SSA) records.  The treatment records subsequently were associated with the Veteran's claims file and the AOJ documented its attempts to obtain the Veteran's SSA records.  In November 2014, SSA responded that the Veteran's medical records had been destroyed.  In its October 2016 remand, the Board directed that the AOJ schedule the Veteran for an updated examination which complied with the Court's decision in Correia.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  This examination occurred in November 2016.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In March 2015, the Board denied the Veteran's claims.  The Veteran, through an attorney, appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  The Court vacated and remanded the Board's March 2015 decision in April 2016.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a bilateral elbow disability and for a heart condition have been raised by the record but have not been adjudicated by the AOJ.  The Board previously referred these claims to the AOJ for appropriate action in March 2015 and in October 2016; to date, however, the AOJ has not taken any action on them.  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for the third time for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The record evidence shows that the Veteran's service-connected bilateral knee disabilities are manifested by, at worst, complaints of knee pain with flexion limited to 100 degrees and extension from 100 to 0 degrees in each knee.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 5010 (2016).

2.  The criteria for a disability rating greater than 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, DC 5003 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in October 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence showing that his bilateral knee disabilities had worsened.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court previously held that to satisfy the first Quartuccio element for an increased compensation claim, section 5103(a) compliant notice must meet a four-part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Vazquez-Flores in part, striking the claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Following the Federal Circuit's decision, the Court subsequently issued an opinion incorporating those surviving portions of the first Vazquez-Flores decision, namely that VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III).  For the following reasons, the Board finds that the elements of the Vazquez-Flores test that remain under Vazquez-Flores III either have been met in this case or that any error in not providing such notice is not prejudicial to the Veteran.

The first and third elements were met by the VCAA notice letter issued during the pendency of this appeal.  This letter informed the Veteran that he needed to provide information showing his service-connected disability had worsened.  He was informed that such evidence could be a statement from his doctor or lay statements describing what individuals had observed about his disability.  He was told that he needed to provide VA information as to where he had received medical treatment, or that he could send VA any pertinent treatment records.  Examples of evidence needed to support the claim were provided, including laboratory tests, examinations, and statements from other individuals who could describe from their knowledge and personal observations the manner in which his disability had worsened.  He also was informed of what evidence VA would obtain on his behalf and what he needed to do to help VA process his claims.  The Veteran also has submitted personal statements and lay statements from others with respect to his service-connected disability.  As the Board finds the Veteran had actual knowledge of the requirement to show worsening of the disability and the variety of the medical and lay evidence which could support his claims, any failure to provide him with adequate notice as to the first and third Vazquez-Flores elements is not prejudicial.

As to the second element of Vazquez-Flores notice, the Board acknowledges that the Veteran was not provided notice that a disability rating would be determined by application of the ratings schedule and relevant diagnostic codes based on the extent and duration of the signs and symptoms of his disability and their impact on his employment.  See Vazquez-Flores III, 24 Vet. App. at 107.  The Veteran received a statement of the case in May 2009 and supplemental statements of the case in December 2012, January 2013, July 2014, and in December 2016 addressing his claims.  Specific VCAA notice to the Veteran of the ratings schedule to be applied to the symptomatology of his disabilities is unnecessary in light of repeated correspondence sent to the Veteran by the AOJ describing the Rating Schedule and applying the relevant regulations to his claims.  The Board finds that the Veteran was on constructive notice of the existence and function of the Ratings Schedule.  The Board further finds that any error in the third element of Vazquez-Flores notice is not prejudicial.  In summary, the Board concludes that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.

As will be explained below in greater detail, the evidence does not support granting increased ratings for a left knee disability or for a right knee disability.  Because the Veteran was fully informed of the evidence needed to substantiate his claims, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all appropriate notice was issued prior to the currently appealed rating decision; thus, this notice was timely.  Because the Veteran's increased rating claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot and there can be no failure to notify the Veteran.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA also must seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  The Veteran's electronic paperless claims files in VVA and in VBMS have been reviewed.  As noted in the Introduction, pursuant to the Board's October 2014 remand, the AOJ contacted SSA and requested the Veteran's complete SSA records.  SSA responded in December 2014 that these records had been destroyed.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1375.  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.

The Veteran also has been provided with VA examinations which address the current nature and severity of his bilateral knee disabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Increased Rating Claims

The Veteran contends that his service-connected bilateral knee disabilities are more disabling than currently evaluated.  He specifically contends that these disabilities result in bilateral knee pain, frequent falls, difficulty climbing stairs, and bilateral knee arthritis.


Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The evidence of a factually ascertainable increase warranting a staged increased rating need not itself demonstrate that the scheduler criteria for an increased rating are met if additional later evidence otherwise satisfies the scheduler criteria.  See Swain v. McDonald, 27 Vet. App. 219, 224-25 (2015).

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating.  In other words, the record evidence does not indicate that the Veteran's service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.

VA recently proposed amending 38 C.F.R. § 3.321(b)(1) to limit extraschedular consideration based on the impact of an individual service-connected disability.  This proposed regulation is consistent with VA's longstanding practice of interpreting this regulation to provide an extraschedular rating for a single disability and not the combined effect of two or more disabilities.  The proposed changes will clarify the regulation so that an extraschedular rating is available only for an individual service-connected disability but not for the combined effect of more than one service-connected disability.  See 81 Fed. Reg. 23228-23232 (Apr. 20, 2016) to be codified at 38 C.F.R. § 3.321(b)(1).  Until this proposed regulation becomes final, however, the requirement of extraschedular consideration for a Veteran's service-connected disabilities, individually or collectively, set out by the Federal Circuit in Johnson remains applicable.

The Veteran's service-connected left knee disability currently is evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5003 (degenerative arthritis) and his service-connected right knee disability currently is evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5010 (traumatic arthritis).  See 38 C.F.R. §§ 4.71a, DCs 5003 and 5010 (2016).  DC 5003 provides a 10 percent rating for traumatic arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A maximum 20 percent rating is assigned under DC 5003 for traumatic arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  DC 5003 also provides that, if the limitation of motion of a specific joint or joints involved is noncompensable under another appropriate DC, a 10 percent rating can be assigned for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, DC 5003 (2016).  DC 5010 provides that traumatic arthritis will be rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, DC 5010 (2016).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2016).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2016).  See Spicer v. Shinseki, 752 F.3d 1367, 1370 (Fed. Cir. 2014) (finding that, under DC 5003, minor joint group is "affected only when two or more joints suffer from limitation of motion.")  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also Lichtenfels v. Derwinski, 1 Vet. App 484 (1991) (finding Veteran not entitled to separate compensable ratings for both arthritis under DC 5003 and limitation of motion in the same joint under another DC).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2016).  Where a Veteran has a limitation of flexion and a limitation of extension, the limitations must be rated separately to compensate adequately for functional loss.  This comports with the principle underlying Esteban.  See VAOPGCPREC 9-2004.  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his or her earning capacity and would constitute pyramiding.  See Esteban, 6 Vet. App. at 259 (citing Brady v. Brown, 4 Vet. App. 203 (1993)).  VA's General Counsel has held that limitation of motion and instability of the knee involve different symptomatology and separate ratings specifically are allowed under the Rating Schedule with x-ray evidence of arthritis.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claims of entitlement to a disability rating greater than 10 percent for a left knee disability and to a disability rating greater than 10 percent for a right knee disability.  Despite the Veteran's assertions to the contrary, the record evidence shows that his service-connected bilateral knee disabilities are manifested by, at worst, flexion limited to 100 degrees and extension from 100 to 0 degrees in each knee.  For example, on VA joints examination in July 2008, the Veteran's complaints included right knee degenerative joint disease since an in-service injury and left knee strain.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran used one cane for ambulation intermittently but frequently.  He was able to stand for 15-30 minutes but unable to walk more than a few yards.  He experienced bilateral knee giving way, pain, and warmth.  He denied any instability or episodes of dislocation or subluxation.  Physical examination showed an antalgic gait, evidence of abnormal weight-bearing, an abnormal shoe wear pattern bilaterally (increased wear on the outside edge of the heel), no ankylosis, and bilateral knee crepitus.  Range of motion testing showed extension to 0 degrees bilaterally without pain, right knee flexion to 115 degrees actively with pain beginning at 112 degrees, right knee flexion to 125 degrees passively with pain beginning at 120 degrees, left knee flexion to 132 degrees actively with pain beginning at 132 degrees, and left knee flexion to 135 degrees passively with pain beginning at 132 degrees.  X-rays of the knees showed mild bilateral osteoarthritis, left greater than right, without acute osseous abnormality.  The diagnosis was degenerative joint disease of the bilateral knees.

The Veteran testified at his May 2010 Board hearing that his knees locked up and gave out on him while walking, causing him to fall.  See Board hearing transcript dated May 10, 2010, at pp. 4-5.  He also testified that his right knee was worse than his left knee and he used a cane constantly or at least most of the time while walking.  Id., at pp. 7-8.

On VA joints examination in April 2011, the Veteran complained of intermittent bilateral knee pain.  He also experienced bilateral knee giving way, instability, pain, stiffness, weakness, warmth, swelling, tenderness, and repeated effusions.  He was able to stand for 15-30 minutes and could walk 1/4 mile.  He always used a cane.  Physical examination showed an antalgic gait, no evidence of abnormal weight-bearing, bilateral knee guarding, crepitation, and grinding, no ankylosis,  Range of motion testing showed left knee flexion to 120 degrees with objective evidence of painful motion, right knee flexion to 110 degrees with objective evidence of painful motion, and normal bilateral knee extension.  X-rays of the right knee taken in January 2010 showed degenerative changes joint manifested as marginal osteophytes, narrowing of the patellofemoral and medial compartments, and evident vascular calcifications.  X-rays of the left knee taken in January 2010 showed minimal, even questionable, narrowing of the medial compartment consistent with possible early degenerative changes.  The diagnosis was bilateral knee arthritis.

On VA knee and lower leg conditions Disability Benefits Questionnaire (DBQ) in September 2012, the Veteran's complaints included bilateral knee arthritis and pain since an in-service injury.  He reported that flare-ups of his bilateral knee pain increased his pain.  Range of motion testing showed right knee flexion to 120 degrees with pain beginning at 100 degrees, left knee flexion to 110 degrees with pain beginning at 110 degrees, and no limitation of extension in either knee or additional limitation of motion following repetitive testing.  The Veteran experienced functional loss or functional impairment in both knees due to less movement than normal, weakened movement, pain on movement, and disturbance of locomotion.  Physical examination showed tenderness to palpation in both knees, 3/5 muscle strength, and no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran constantly used a cane.  X-rays showed evidence of traumatic or degenerative arthritis but no patellar subluxation.

The Veteran's VA outpatient treatment records show that he received regular injections in to his left knee beginning in 2014 and bilateral knee braces in 2015.

On VA knee and lower leg conditions DBQ in November 2016, the Veteran's complaints included bilateral knee pain, left greater than right, crepitus, and swelling.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  He denied any flare-ups of knee problems.  He had trouble with stairs, bending, kneeling, sitting, walking, and standing.  Physical examination of the knees showed evidence of pain with weight-bearing medially and laterally, objective evidence of crepitus, 5/5 muscle strength, no muscle atrophy, no ankylosis, no history of recurrent subluxation or lateral instability, a history of intermittent swelling, and no joint instability.  Range of motion testing showed flexion to 100 degrees in both knees and extension from 100 to 0 degrees in both knees with pain causing functional loss.  The Veteran used a cane constantly for support.  X-rays dated in January 2010 showed traumatic or degenerative arthritis in both knees.  The diagnosis was bilateral knee joint osteoarthritis.

The Veteran contends that his service-connected bilateral knee disabilities are more disabling than currently evaluated in each of his knees.  The record evidence does not support his assertions concerning an objective worsening of his service-connected bilateral knee disabilities.  It shows instead that these disabilities are manifested by, at worst, flexion to 100 degrees and extension to 0 degrees in each knee.  It appears that the Veteran received separate 10 percent ratings for his service-connected bilateral knee disabilities on the basis of non-compensable limitation of motion in each knee as there is no x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups in either of his knees as is required for a 10 percent rating for arthritis under DCs 5003 and 5010.  See 38 C.F.R. §§ 4.71a, DCs 5003 and 5010.  There also is no x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations as is required for an increased rating for arthritis for either of the Veteran's knees under DCs 5003 and 5010.  Id.  

The Board acknowledges the Court's criticism in the April 2016 memorandum decision that it had erred by not considering the Veteran's allegation of bilateral knee instability when it denied the Veteran's increased rating claims in March 2015.  See Rose v. McDonald, No. 15-1755 (Vet. App. Apr. 29, 2016).  Despite the Veteran's ongoing allegations that he experiences bilateral knee instability, no objective instability or history of instability was found in either of his knees on multiple VA examinations conducted during the pendency of this appeal.  The Board finds it highly significant that, although the Veteran, through his attorney, argued to the Court that he experienced bilateral knee instability and VA failed to consider these allegations in denying his increased rating claims, he specifically denied experiencing any bilateral knee instability when he was examined for VA adjudication purposes in July 2008.  And, as noted above, the Veteran's most recent VA knee and lower leg conditions DBQ in November 2016 complied with the Court's decision in Correia concerning the appropriate evaluation method for musculoskeletal disabilities.  See Correia, 28 Vet. App. at 158.  Thus, the Board finds that the argument regarding consideration of the Veteran's unsupported lay allegations of bilateral knee instability is without merit.

The remaining medical evidence of record does not support assigning increased ratings for either the Veteran's service-connected left knee disability or his service-connected right knee disability.  The Board has considered whether the Veteran is entitled to separate disability ratings for the limitation of flexion and limitation of extension which he experiences in each of his knees.  Range of motion testing of the Veteran's knees on multiple VA examinations conducted during the pendency of this appeal did not indicate that the limitation of motion on flexion and extension that he experienced in either of his knees was compensably disabling.  See, for example, 38 C.F.R. §§ 4.71a, DCs 5260 (limitation of flexion) and 5261 (limitation of extension).  Thus, the Board finds that consideration of separate compensable ratings for limitation of flexion and for limitation of extension is not warranted.  See VAOPGCPREC 9-2004.  Further, although there is x-ray evidence of bilateral knee arthritis, there is no evidence of joint instability in either of the Veteran's knees such that separate ratings for limitation of motion and instability are warranted for either his service-connected left knee disability or his service-connected right knee disability.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  The Veteran finally has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to increased ratings for either his service-connected left knee disability or his service-connected right knee disability.  In summary, the Board finds that the criteria for disability ratings greater than 10 percent for a left knee disability and for a right knee disability have not been met.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of extraschedular ratings for his service-connected left knee disability or his service-connected right knee disability.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  An extraschedular analysis is not required in every case.  In fact, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court noted that, when 38 C.F.R. § 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  Similarly, the Court stated in Yancy "that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  See Yancy, 27 Vet. App. at 495; see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In this case, the Veteran has not argued that he is entitled to extraschedular consideration for either of his service-connected bilateral knee disabilities.  The Board also finds that the issue of whether the Veteran is entitled to referral for extraschedular consideration for these service-connected disabilities is not reasonably raised by a review of the record.  As discussed above, the record evidence shows that the Veteran experienced, at worst, mild disability due to degenerative arthritis in each of his knees.  In other words, the 10 percent schedular ratings currently assigned for the Veteran's service-connected left knee disability and his service-connected right knee disability are supported by the medical evidence demonstrating the mild symptomatology (including continuous mild manifestations) attributable to these disabilities.  The Board also notes that service connection only is in effect for a left knee disability and for a right knee disability.  Given the foregoing, the Board finds that no further discussion of referral for extraschedular consideration is required.


ORDER

Entitlement to a disability rating greater than 10 percent for a left knee disability is denied.

Entitlement to a disability rating greater than 10 percent for a right knee disability is denied.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


